Opinion by
Walker, J.
Plaintiff’s witness testified that a javelin (exhibit 1) is an implement of sport, consisting of a wooden shaft with an iron or steel head, 8J4 feet over all, and of a certain required weight. It is used, he stated, in track and field meets and is thrown for distance, being grasped between the fingers and thumb at the point of balance, and after a short run is thrown from a point behind a line. No testimony was offered as to the disci involved, but plaintiff’s counsel suggested that judicial notice be taken of dictionary descriptions of same. The court found that inasmuch as paragraph 1502, “aside from specific provisions for boxing gloves and ice and roller skates, relates only to balls and equipment used in connection with balls,” javelins and disci do not fall within its terms directly. It was also found that a designation such as manufactures of wood, or of which wood is the component material of chief value, is such an enumeration as bars the operation of the similitude clause (paragraph 1559). On the record the protest was therefore overruled. Mason v. Robertson (139 U. S. 624) cited.